DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 09/30/2022 have been entered. Applicant amendments overcomes each and every 112(b) rejection set forth in the Office Action mailed 05/02/2022. The previous 112(b) rejections are withdrawn. Applicant amendments do not overcome each and every one of the specification objections set forth in the Office Action mailed 05/02/2022, please see specification section below. 

Status of Claims
	Claims 1-20 remain pending in the application, with claims 1-13 being examined and claims 14-20 being withdrawn pursuant to the election made on 03/23/2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
A removable cap 16 is described on page 5 of the specification, and throughout the specification it appears that “removable” and “releasable” are used interchangeably to describe the cap. The specification does not provide support for two individual caps, one being removable and one being releasable as recited in claims 1 and 7-9. For examination, it will be interpreted that the “releasable” cap is the same as the “removable” cap. 
There is no support in the specification for a “visual intensity control zone” as recited in claim 5. For examination, it will be interpreted that it is the visual intensity in the test zone in comparison to a visual intensity in the control zone. It is noted that page 2 lines 15-17 recites “wherein a greater intensity of the detectable signal in the test area as compared to the control area indicates a negative result…”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 has been amended to recite “substantially room temperature environment of about twenty five degrees Celsius.” However, it is not seen in the specification where room temperature is twenty five degrees Celsius. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “detectable signal in said test zone at test completion as compared to a visual intensity control zone at test completion”. It is unclear what “a visual intensity control zone” is, as it has not been claimed prior and there is no mention of a visual intensity control zone in the specification. It is suggested to amend the claim such that it recites “as compared to a visual intensity of said control zone” alternatively “a visual intensity in said control zone” or similar to clarify that it is a visual intensity of the control zone that is being referred to. There is proper antecedent basis as claim 1 recites at least one control zone on line 9, and this amendment is similar to how it is written in claim 6. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabour (US-2014/0356978-A1) in view of Reardon (US-2002/0182748-A1).
Regarding claim 1, Jabour teaches a single unit assay assembly for the analysis of a sample, said single unit assay assembly comprising:  
c. a test strip comprising: 
i. a solid backing support, and 
ii. a glass fiber membrane adhered to said solid backing support and 10including at least one control zone and at least one test zone, and 
	 It is understood that Jabour is directed to a lateral flow test strip, where [0026] states that the test strip can have additional strength provided by a plastic backing upon which the porous or bibulous strip components are attached ([0020]). It is further stated by [0026] that the test strip can be made of glass fiber filter. [0027] and [0028] state that the test strip can have one or more test zones as well as one or more control zones. 
	While Jabour does teach where an extraction takes place by combining a sample with an extraction composition and shaking the sample in a container, Jabour is not specific as to the container ([0019]). 
	In the analogous art of assay devices that make use of chromatographic techniques in conducting specific binding assays, Reardon teaches a joint assay test device (Reardon; [0001], [0022]).  
	Specifically, Reardon teaches: 
5a. a sample tube (reaction tube 15) having a releasable cap (cap 13) ([0026], Figure 1C); 
	It is seen in Figure 1C of Reardon that the reaction tube 15 (sample tube) has cap 13 (releasable cap). [0026] of Reardon states that the cap is “reapplied to reaction tube (15) and the test is allowed to run.” As such, the cap 13 of Reardon is releasable. It is further seen in Figure 1C of Reardon that there is device 1 placed inside along with liquid sample 16. [0024] of Reardon describes the device 1 as having a length of substrate material 3 upon which cellulosic membrane 4 is disposed, where cellulosic membrane has first reaction site 7 and second reaction site 8, as well as control reaction site 9. 
Examiner further finds that the prior art contained a device/method/product (i.e., container) which differed from the claimed device by the substitution of component(s) (i.e., the container) with other component(s) (i.e., a sample tube with a cap), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., container of Jabour with the reaction tube and cap of Reardon), and the results of the substitution (i.e., holding liquid) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the container of reference Jabour with the reaction tube with cap of reference Reardon, since the result would have been predictable.
	It is understood that instead of the fluid sample 16 held in the reaction tube 15 of Reardon will now be the extraction composition of Jabour. Similarly, it is understood that the test strip of Jabour may similarly be placed within the reaction tube 15 of Reardon, such that the test strip will be removably housed within the reaction tube, and the test strip will be removably housed around the extraction composition. The reaction tube 15 of Reardon is understood to be capable of containing a solution including said extraction material. 
Regarding claim 2, modified Jabour further teaches wherein said glass fiber membrane comprises a 15glass fiber membrane substrate.
Jabour teaches where the material of the test strip may be glass fiber filter (Jabour; [0026]). 
Regarding claim 3, modified Jabour teaches the single unit assay of Claim 2. Modified Jabour further teaches wherein said glass fiber membrane being adapted to maintain adhesion about said solid backing support following a fluid submersion within said sample tube.
It is understood that the glass fiber filter will maintain adhesion to the plastic backing as described by [0026] of Jabour. 
Regarding claim 4, modified Jabour further teaches wherein said test strip includes two or more control zones and two or more test zones for multiple analytes, see claim 1 supra.
[0027] and [0028] of Jabour describe a test strip with one or more test zones and one or more control zones. 
Regarding claim 5, modified Jabour further teaches wherein a greater visual intensity of a 25detectable signal in said test zone at test completion as compared to a visual intensity control zone at test completion indicates a negative result for a particular analyte.
[0032] of Jabour describes that the intensities of the detectable signal at first and second test areas are measured to determine a result. Further, [0028] of Jabour states that the control zone can be involved in an independent reaction that gives visual indicators for comparison to the test zone. 
Note: recitation of the visual intensities to determine the result of a test is an intended use of the test zone and control zone. So long as the prior art is capable of determining results via differing intensities, it will read on the limitations of the claim. 
Regarding claim 6, modified Jabour further teaches wherein a greater visual intensity of a detectable signal in said control zone at test completion compared to a visual intensity of said test zone at test completion indicates a positive result for a particular analyte.
[0032] of Jabour describes that the intensities of the detectable signal at first and second test areas are measured to determine a result. Further, [0028] of Jabour states that the control zone can be involved in an independent reaction that gives visual indicators for comparison to the test zone.
Note: recitation of the visual intensities to determine the result of a test is an intended use of the test zone and control zone. So long as the prior art is capable of determining results via differing intensities, it will read on the limitations of the claim. 
Regarding claim 7, modified Jabour further teaches wherein said sample tube has a removable cap adapted to deliver a predetermined volume of sample to said tube.
It is understood that the reaction tube 15 of Reardon has a removable cap 13, as [0026] of Reardon states that the cap is “reapplied to reaction tube (15)”. 
Note: recitation that “a removable cap adapted to deliver a predetermined volume of sample to said tube” is an intended use of the cap and does not provide any additional structure to the cap. Therefore, as long as the cap of the prior art is capable of delivering a volume of sample to the test tube, the prior art will read on the claim. It is understood that the cap 13 of Reardon, when removed, has a predetermined volume and that when flipped over fluid can be poured into the cap and then into the reaction tube. 
Regarding claim 8, modified Jabour teaches the single unit assay of Claim 7. Modified Jabour further teaches wherein said removable cap delivering10 a grain sample to said tube.
Note: recitation that “removable cap delivering a grain sample to said tube” is an intended use of the cap and does not provide any additional structure to the cap. Therefore, as long as the cap of the prior art is capable of delivering a gain to the test tube, the prior art will read on the claim. It is understood that the cap 13 of Reardon, when removed and when flipped over is capable of holding grain. 
Regarding claim 9, modified Jabour further teaches wherein said sample tube has a removable cap adapted to deliver a predetermined volume of solution to said tube.
It is understood that the reaction tube 15 of Reardon has a removable cap 13, as [0026] of Reardon states that the cap is “reapplied to reaction tube (15)”. 
Note: recitation that “a removable cap adapted to deliver a predetermined volume of solution to said tube” is an intended use of the cap and does not provide any additional structure to the cap. Therefore, as long as the cap of the prior art is capable of delivering a volume of solution to the test tube, the prior art will read on the claim. It is understood that the cap 13 of Reardon, when removed, has a predetermined volume and that when flipped over fluid can be poured into the cap and then into the reaction tube. 
Regarding claim 10, recitation that “said single unit assay being adapted to screen for an aflatoxin.” is the intended use of the single unit assay that does not provide any additional structure to the single unit assay. Therefore as long as the prior art is capable of screening for aflatoxin, it will read on the limitation. 
Further, [0005] of Jabour states that the disclosure describes a method for detecting an analyte such as aflatoxin, with [0027] of Jabour further stating that the test strip has a capture agents that include aflatoxin. 
Regarding claim 11, modified Jabour further teaches wherein said single unit assay assembly being adapted to develop said analysis of said sample in an ambient temperature environment.
Note: recitation of “single unit assay assembly being adapted to develop said analysis of said sample in an ambient temperature environment.” is an intended use of the single unit assay assembly that does not provide any additional structure to the single unit assay assembly. As such, so long as the prior art is capable of developing an analysis of the sample in an ambient temperature environment, the prior art will read on the limitation of the claim. 
Regarding claim 12, modified Jabour further teaches wherein said single unit assay assembly being adapted to develop said analysis of said sample in a substantially room temperature environment of about twenty five degrees Celsius.
Note: recitation of “single unit assay assembly being adapted to develop said analysis of said sample in a substantially room temperature environment of about twenty five degrees Celsius.” is an intended use of the single unit assay assembly that does not provide any additional structure to the single unit assay assembly. As such, so long as the prior art is capable of developing an analysis of the sample in a substantially room temperature environment of about twenty five degrees Celsius, the prior art will read on the limitation of the claim. 
Regarding claim 13, modified Jabour further teaches wherein said single unit assay assembly being adapted to develop said analysis of said sample without incubation.
Note: recitation of “single unit assay assembly being adapted to develop said analysis of said sample without incubation.” is an intended use of the single unit assay assembly that does not provide any additional structure to the single unit assay assembly. As such, so long as the prior art is capable of developing an analysis of the sample without incubation, the prior art will read on the limitation of the claim. 
It is understood from the method described in [0005] of Jabour that there is no incubation step. 

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jabour (US-2014/0356978-A1), and Reardon (US-2002/0182748-A1), and in further view of Smith (US-2014/0017812-A1).
If it is determined that modified Jabour does not teach wherein said glass fiber membrane being adapted to maintain adhesion about said solid backing support following a fluid submersion within said sample tube, in the analogous art of lateral flow assays, Smith teaches a lateral flow assay with a support (Smith; abstract, [0097]). 
Specifically, Smith teaches where there is a structural support to which components of the lateral flow test are attached using an adhesive (Smith; [0097]). It is understood that with the adhesive, components will not detach from one another. 
It would have been obvious to one skilled in the art to modify the test strip of modified Jabour such that the support and membrane are attached via an adhesive, because Smith teaches an adhesive can be used to attach components to a structural support (Smith; [0097]). 

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
Applicant amendments to claim 1 that the sample tube being configured to contain a solution including said extraction material is not persuasive. A sample tube being configured to contain a solution including an extraction material is an intended use of the sample tube that does not provide any additional structure. It is understood that the sample tube of Reardon is capable of containing a solution that includes an extraction material as it is an enclosed sample tube with no holes aside from the top where sample is inserted. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796